           Case 17-04332-jw                      Doc          Filed 03/04/20 Entered 03/04/20 16:22:54                                           Desc Main
 Fill in this information to identify the case:                Document      Page 1 of 5

 Debtor 1          Ben  Bernard Mathis
                   __________________________________________________________________

 Debtor 2              Keanna   Shauntai Mathis
                       ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: District of South
                                          __________       Carolina
                                                        District of __________

 Case number           17-04332-jw
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                            12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   SECRETARY OF VETERANS AFFAIRS OF WASHINGTON, D.C HIS SUCCESSORS AND/OR ASSIGNS.
 Name of creditor: _______________________________________                                                                         5-1
                                                                                                       Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                                Date of payment change:
 identify the debtor’s account:                                  3
                                                                 ____ 6
                                                                      ____ 9
                                                                           ____ 5
                                                                                ____                   Must be at least 21 days after date        04/01/2020
                                                                                                                                                  _____________
                                                                                                       of this notice


                                                                                                       New total payment:                                1,337.72
                                                                                                                                                   $ ____________
                                                                                                       Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     846.42
                   Current escrow payment: $ _______________                                         New escrow payment:                   339.66
                                                                                                                                 $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:             _______________%                               New interest rate:          _______________%

                   Current principal and interest payment: $ _______________                         New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                                       New mortgage payment: $ _______________


Official Form 410S1                                                   Notice of Mortgage Payment Change                                                     page 1
           Case 17-04332-jw                    Doc             Filed 03/04/20 Entered 03/04/20 16:22:54                                 Desc Main
                                                                Document      Page 2 of 5

Debtor 1         Ben   Bernard Mathis
                 _______________________________________________________                      Case number             17-04332-jw
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û/S/ Michelle R. Ghidotti-Gonsalves
     _____________________________________________________________
     Signature
                                                                                              Date     03/04/2020
                                                                                                       ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                 Title   Authorized Agent for Secured Creditor
                                                                                                      ___________________________
                    First Name                      Middle Name        Last Name



 Company            Ghidotti-Berger,   LLP.
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                               State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                           bknotifications@ghidottiberger.com
                                                                                              Email ________________________
Case 17-04332-jw                    Doc          Filed 03/04/20 Entered 03/04/20 16:22:54 Desc Main
                                                                                                                                 PAGE 1 OF 2

                                                  Document      Page 3 of 5   Annual Escrow Account
                                                                               Disclosure Statement
   314 S. Franklin Street, 2nd Floor
   P.O. Box 517
   Titusville, PA 16354                                                                 ACCOUNT NUMBER:
   1-800-327-7861
   https://myloanweb.com/BSI                                                      1470923695_ESCROWDISCSTMT_200215

                                                                                         DATE: 02/15/20


               KEANNA S MATHIS                                                          PROPERTY ADDRESS
               BEN B MATHIS                                                             117 COTONEASTER DRIVE
               117 COTONEASTER DRIVE                                                    COLUMBIA, SC 29229
               COLUMBIA, SC 29229


 PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
 YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
 IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 04/01/2020
 THROUGH 03/31/2021.
             -------- ANTICIPATED PAYMENTS FROM ESCROW 04/01/2020 TO 03/31/2021 ---------
 HOMEOWNERS INS                                                 $3,247.84
 COUNTY TAX                                                        $286.35
 TOTAL PAYMENTS FROM ESCROW                                     $3,534.19
 MONTHLY PAYMENT TO ESCROW                                         $294.51
           ------ ANTICIPATED ESCROW ACTIVITY 04/01/2020 TO 03/31/2021 ---------
                    ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH          TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                           STARTING BALANCE -->                  $938.93                    $1,480.78
 APR               $294.51                                                                     $1,233.44                    $1,775.29
 MAY               $294.51                                                                     $1,527.95                    $2,069.80
 JUN               $294.51                                                                     $1,822.46                    $2,364.31
 JUL               $294.51                                                                     $2,116.97                    $2,658.82
 AUG               $294.51                                                                     $2,411.48                    $2,953.33
 SEP               $294.51                                                                     $2,705.99                    $3,247.84
 OCT               $294.51                                                                     $3,000.50                    $3,542.35
 NOV               $294.51                 $3,247.84 HOMEOWNERS INS                       L1->    $47.17               L2->   $589.02
 DEC               $294.51                                                                       $341.68                      $883.53
 JAN               $294.51                    $286.35 COUNTY TAX                                 $349.84                      $891.69
 FEB               $294.51                                                                       $644.35                    $1,186.20
 MAR               $294.51                                                                       $938.86                    $1,480.71
                --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
 IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
 ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $541.85.
                                               CALCULATION OF YOUR NEW PAYMENT
 PRIN & INTEREST                                                                            $998.06
 ESCROW PAYMENT                                                                             $294.51
 SHORTAGE PYMT                                                                               $45.15
 NEW PAYMENT EFFECTIVE 04/01/2020                                                         $1,337.72
 YOUR ESCROW CUSHION FOR THIS CYCLE IS $589.02.




                                          ********** Continued on reverse side ************

                                                                                             Escrow Payment Options
                                                                                   I understand that my taxes and/or insurance has increased and that
                                                                                   my escrow account is short $541.85. I have enclosed a check for:

                                                                                        Option 1: $541.85, the total shortage amount. I understand
Loan Number:                                                                            that if this is received by 04/01/2020 my monthly mortgage
Statement Date:                02/15/20                                                 payment will be $1,292.57 starting 04/01/2020.
Escrow Shortage:                $541.85
                                                                                         Option 2: $_____________ , part of the shortage. I understand
                                                                                         that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                            to my mortgage payment each month.
                                                                                         Option 3: You do not need to do anything if you want to
                                                                                         have all of your shortage divided evenly among the next
             BSI FINANCIAL SERVICES                                                      12 months.
             314 S. Franklin Street, 2nd Floor                                     Please make you check payable to: BSI FINANCIAL SERVICES and
             P.O. Box 517                                                          please include your loan number on your check.
             Titusville, PA 16354


 Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
 B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
 2001485-DCA). North Carolina Collection Agency Permit (# 105608).
Case 17-04332-jw                                        Doc            Filed 03/04/20 Entered 03/04/20 16:22:54                                                                                        Desc Main
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                         Document
                                                                  **********              Page
                                                                             Continued from front4**********
                                                                                                    of 5

                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 02/01/2019 AND ENDING 01/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.
   YOUR PAYMENT BREAKDOWN AS OF 02/01/2019 IS:
   PRIN & INTEREST                                                                                                                        $998.06
   ESCROW PAYMENT                                                                                                                         $262.34
   BORROWER PAYMENT                                                                                                                     $1,260.40
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                            $800.38                          $275.68
   FEB                  $262.34                     $787.02 *                                                                                                               $1,062.72                        $1,062.70
   MAR                  $262.34                     $262.34                                                                                                                 $1,325.06                        $1,325.04
   APR                  $262.34                     $262.34                                                                                                                 $1,587.40                        $1,587.38
   MAY                  $262.34                     $524.68 *                                                                                                               $1,849.74                        $2,112.06
   JUN                  $262.34                     $262.34                                                                                                                 $2,112.08                        $2,374.40
   JUL                  $262.34                       $0.00 *                                                                                                               $2,374.42                        $2,374.40
   AUG                  $262.34                     $262.34                                                                                                                 $2,636.76                        $2,636.74
   SEP                  $262.34                     $262.34                                                                                                                 $2,899.10                        $2,899.08
   OCT                  $262.34                     $262.34                                                                                                                 $3,161.44                        $3,161.42
   NOV                  $262.34                     $262.34                    $2,899.10                              HOMEOWNERS INS                               T->        $524.68                          $175.92
   NOV                                                                                                    $3,247.84 * HOMEOWNERS INS
   DEC               $262.34                     $262.34                                                    $286.35 * COUNTY TAX                                                $787.02            A->          $151.91
   JAN            __________
                     $262.34                  __________
                                                 $262.34                     __________
                                                                                $249.00                  __________   COUNTY TAX                                                $800.36                         $414.25
                   $3,148.08                   $3,672.76                      $3,148.10                    $3,534.19


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.
   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $524.68. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $151.91.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus

    .
  Shortage:

    .
  Any shortage in your escrow account is usually caused by one the following items:

    .
     An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
     A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.

    .
  Surplus:

    .
  A surplus in your escrow account is usually caused by one the following items:

    .
      The insurance/taxes paid during the past year were lower than projected.
      A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
    Case 17-04332-jw         Doc   Filed 03/04/20 Entered 03/04/20 16:22:54                  Desc Main
                                    Document      Page 5 of 5



                                                                   V
                      , 2 2 , I se ved t e fo egoi g do ume ts des ibed s Noti e of o tg ge P yme t
C      ge o t e followi g i dividu ls by ele t o i me s t oug t e Cou t’s ECF p og m:
         C UNSEL F R DEBT R
         E i S Reed
         e i . eedl wfi m@gm il. om


        I de l e u de pe lty of pe ju y u de t e l ws of t e U ited St tes of Ame i         t tt e
fo egoi g is t ue d o e t.
                                                      /s/ K s S dj di
                                                      K s S dj di




                 , 2 2 , I se ved t e fo egoi g do ume ts des ibed s Noti e of o tg ge P yme t
C ge o t e followi g i dividu ls by depositi g t ue opies t e eof i t e U ited St tes m il t S t
A , C lifo i e losed i se led e velope, wit post ge p id, dd essed s follows:


                                                        US
            a d Mathis                              William K. St ph             so , J .
 117 Coto     ast    iv                             P      ox 8477
 Columbia, SC 29229                                 Columbia, SC 29202


 J IN                                               U.S.      US
 K a     a Shau tai Mathis                          US       ust       's ffic
 117 Coto     ast    iv                             St om hu mo d F d al uildi g
 Columbia, SC 29229                                 1835 Ass mbly St               t
                                                    Suit 953
                                                    Columbia, SC 29201


        I de l e u de pe lty of pe ju y u de t e l ws of t e U ited St tes of Ame i         t tt e
fo egoi g is t ue d o e t.
                                                         /s/ K s S dj di
                                                         K s S dj di
